DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 14 has been canceled.
Claims 1-13 and 15-21 are currently pending.

Election/Restrictions
Applicant’s election of Group II, Claims 15-16, and of species improving a healthy gut microbiome, in the reply filed on 3/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 17-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 15-16 are being examined in this application, insofar as they read on the elected species of improving a healthy gut microbiome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 (line 2) recites “the composition of claim 1”. Claim 1 has been withdrawn. Claim 15 is interpreted as administering a therapeutic amount of digesting enzymes including at least carbohydrases to a human in need of treatment.
Claim 16 is rejected under 35 U.S.C. 112, second paragraph, for using improper Markush language. The recitation of “selected from the group comprising of …. or ….” should read “selected from the group comprising of …. and ….”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svendsen et al (US 8,017,351 B2; 9/13/2011).
The instant claims recite a method of medical treatment comprising administering a therapeutic amount of digesting enzymes including at least carbohydrases to a human in need of treatment.
Svendsen teaches a method for the treatment of diabetes by administering a therapeutically effective amount of amylases, optionally together with a lipase and/or a protease (col.2 line 54-58) to a human in need of treatment (col.21 line 45-46).
Therefore the reference anticipates the claimed subject matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svendsen et al (US 8,017,351 B2; 9/13/2011).
The instant claims recite a method of medical treatment comprising administering a therapeutic amount of digesting enzymes including at least carbohydrases to a human in need of treatment.

Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al (US 8,017,351 B2; 9/13/2011) as applied to claim 15 above, further in view of Zhang et al (Int. J. Mol. Sci. 2015;16:7493-7519.).
Svendsen does not explicitly teach the method wherein the treatment is improving a healthy gut microbiome (claim 16).
However, Svendsen does teach a method for the treatment of diabetes comprises administering a therapeutic amount of digesting enzymes including at least carbohydrases to a human in need of treatment. Zhang teaches gut bacteria have been found to be involved in many diseases include diabetes, when the gut bacteria undergo some imbalance, diseases may occur (Abstract, p.7509 last para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve a healthy gut microbiome by administering  Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of a therapeutic amount of digesting enzymes including at least carbohydrases to a human in need of treatment, which is exactly what is taught by Svendsen.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651